Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl D. Gordon seeks to appeal the district court’s order granting in part and denying in part Defendants’ motion- for summary judgment in his 42 U.S.C. § 1983 (2012) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Gordon seeks to appeal is nei*168ther a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts' and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED